Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go to
press.
             DISTRICT OF COLUMBIA COURT OF APPEALS
No. 18-BS-272
IN RE JEFFREY A. WERTKIN
            Respondent.                              Board Docket No. 18-BD-018
Bar Registration No. 485854                          DDN: 23-18

BEFORE: Thompson and Easterly, Associate Judges; and Ferren, Senior Judge.

                                   ORDER
                             (FILED – March 29, 2018)

        On consideration of the affidavit of Jeffery A. Wertkin, wherein he consents
to disbarment from the bar of the District of Columbia pursuant to § 12 of Rule XI
of the Rules of the District of Columbia Court of Appeals Governing the Bar of the
District of Columbia, which affidavit has been filed with the Clerk of this court,
and the report and recommendation of the Board on Professional Responsibility, it
is this 29 day of March, 2018,

       ORDERED that the said Jeffery A. Wertkin is hereby disbarred by consent,
effective the date of this order. The effective date of respondent’s disbarment shall
run, for reinstatement purposes, from the date respondent files his affidavit
pursuant to D.C. Bar Rule XI, § 14 (g).

      The Clerk shall publish this order, but the affidavit shall not be publicly
disclosed or otherwise made available except upon order of the court or upon
consent of the respondent.

       The Clerk shall cause a copy of this order to be transmitted to the Chairman
of the Board on Professional Responsibility and the respondent, thereby giving him
notice of the provision of Rule XI, §§ 14 and 16, which set forth certain rights and
responsibilities of disbarred attorneys and the effect of failure to comply therewith.

                                  PER CURIAM